The court said, that the practice had been regulated, in order to enter the proper rules in the clerk's office, where the attornies could not apply to the court. They certainly notwithstanding the view had been entered, had a controul and superintendence over all rules, and would exercise it. We have tried the suit, and are perfectly satisfied there is no boundary to be ascertained. It will be too late to correct the evil after the trial has been had, and injustice done. What will it avail the plaintiff that the defendant is condemned to pay the costs of the view ? The certificate here has been given without due consideration; and such matters will be narrowly watched.
Let the rule for the view be discharged, and the defendant pay the costs thereof.